Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 40 were pending in the application.
With the amendment filed on June 01, 2021, Applicant have:
Amended claims 1, 5, 11, 15, 21, 25, 31, and 35.
Cancelled claims 4, 14, 24, and 34.
Claims 1 – 3, 5 – 13, 15 – 23, 25 – 33, and 35 – 40 are pending the application.

Response to Arguments
Applicant's arguments filed June 01, 2021 have been fully considered but they are not persuasive.
Regarding independent claims, Applicant’s arguments directed toward newly amended limitations, which was not present in the previous rejection. Furthermore newly made amendments have changed the scope of the claims. However, upon further consideration, a new ground(s) of rejection is made in view of Kakishima et al (US 2017/0094531)
Regarding claim 1, Applicant argues
“The Official Action relies on Kakishima in rejecting independent claim 1. Claim 1, as amended, recites: 
A method of wireless communication at a user equipment (UE), comprising: communicating with a base station through a first active beam, the first active beam comprising a serving beam; 
receiving a first reference signal and a second reference signal associated with beam tracking from the base station, wherein the first reference signal is received through a first beam of a first plurality of beams and the second reference signal is subsequently received through a second beam of a second plurality of beams, wherein the first plurality of beams is different from the second plurality of beams, and wherein the beam tracking includes identifying a new beam for communication between the UE and the base station; and 
communicating with the base station through a second active beam based on at least one of the first reference signal or the second reference signal associated with the beam tracking, the second active beam comprising the new beam. (Emphasis added.)
Kakishima discloses that a "base station transmits a beam stream including a first beam for transmitting data to the user equipment, and one or more second beams for transmitting a precoded reference signal in a direction toward a vicinity of the first beam; and upon receiving the beam stream, the user equipment selects, from the first beam and the second beam, and transmits, to the base station, one or more Suitable beam indexes." Kakishima at Abstract. However, Kakishima fails to disclose each and every element of claim 1, at least as amended. Specifically, Kakishima fails to disclose "wherein the first reference signal is received through a Application No. 15/930,901Customer No: 23696first beam of a first plurality of beams and the second reference signal is subsequently received through a second beam of a second plurality of beams, wherein the first plurality of beams is different from the second plurality of beams". 
In support of rejection of claim 1, the Detailed Action appeared to indicate that the first reference signal corresponds to the DMRS of paragraph 36 and that the second reference signal corresponds to a tracking reference signal of paragraph 32. However, Kakishima fails to disclose, and the Detailed Action fails to show that a first plurality of beams through which the first reference signal is received is different from a second plurality of beams through which the second signal is received. In support of the rejection of claim 4, which previously contained subject matter regarding the first and second pluralities of beams being different, the detailed action referenced paragraphs 31-33 and Figures 3A and 3B of Kakishima. However, those paragraphs fail to show different pluralities of beams that are used for beam tracking. For example, in paragraph [0032] Kakishima states "[b]y combining the beam #0 for data transmission and the beam candidates #1 through #6, a beam stream 51A is formed, which is for beam tracking." Furthermore, those figures show different patterns that may be used in place of each other, not that those patterns may be used together. 
Thus, Kakishima appears to disclose receiving reference signals through a single plurality of beams, not, as required by the claim "receiving a first reference signal and a second reference signal associated with beam tracking from the base station, wherein the first reference signal is received through a first beam of a first plurality of beams and the second reference signal is subsequently received through a second beam of a second plurality of beams, wherein the first plurality of beams is different from the second plurality of beams." Assuming, arguendo, that the Detailed Action interprets beams #1 through #6 as constituting a second plurality of beams through which a second reference signal is received, Kakishima fails to disclose a first plurality of beams through which a first reference signal is received. Thus, Kakishima fails to anticipate each and every element of claim 1. The other cited reference, Kakishima ref2, fails to remedy the deficiencies of Kakishima. 
In light of these arguments, independent claim 1 is patentable over the cited references. Additionally, because independent claims 20, 29 and 30 recite similar features as independent claim 1, Applicant respectfully submits that all the other independent claims are patentable over the cited references for at least the same reasons presented for claim 1. Claims 2-19 and 21-28 Page 10 of 12Application No. 15/930,901Customer No: 23696each depend from a patentable independent claim, and thereby include all of the elements discussed above. Accordingly, Applicant respectfully requests reconsideration and withdrawal of the under 35 U.S.C. §§ 102 and 103 rejections of all pending claims”.

However, the Office respectfully disagrees. The Office submits that the Kakishima teach all cited limitations of claim 1. Kakishima teach having plurality of active beams (see figure 5, component 52 and 53 “current beams”) and transmitting TRS on the candidate beams (see paragraphs 0036, 0032 and 0050 – 0053). Further teach receiving a first reference signal (see paragraph 0036, DM-RS) and a second reference signal associated with beam tracking from the base station (see paragraph 0032, “Tracking reference signal TRS”), wherein the first reference signal is received through a first beam of a first plurality of beams (see paragraph 0032 and 0036) and the second reference signal is subsequently received through a second beam of a second plurality of beams (see figure 3 and paragraphs 0032 – 0038). Therefore, Kakishima teach all cited limitations of claim 1.
The office further submits that Kakishima et al teach a method of wireless communication at a user equipment (UE) (see figure 1, component 30), comprising: 
With respect all other claims the Applicant makes same argument as the argument applied to claim 1. Therefore, the same response applied to the argument with respect to independent claims above is applied here.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3, 6 – 13, 16 – 23, 26 – 33, and 36 – 40 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kakishima et al (US 2017/0094531).
Regarding claim 1, Kakishima et al teach a method of wireless communication at a user equipment (UE) (see figure 1, component 30), comprising: communicating with a base station through a first active beam, the first active beam comprising a serving beam (see figure 3 and 5, beam 0, paragraph 0032, “beam#0 currently formed for data transmission to user equipment 30”); receiving a first reference signal (see paragraph 0036, DM-RS) and a second reference signal associated with beam tracking from the base station (see paragraph 0032, “Tracking reference signal TRS”), wherein the first reference signal is received through a first beam of a first plurality of beams (see paragraph 0032 and 0036) and the second reference signal is subsequently received through a second beam of a second plurality of beams (see figure 3 and paragraphs 0032 – 0038), wherein the first plurality of beams is different from the second plurality of beams (see paragraphs 0031 – 0033 and figure 3A and 3B and figure 5, current beams and candidate beams, paragraphs 0050 - 0055) and wherein the beam tracking includes identifying a new beam for communication between the UE and the base station (see paragraph 0068); and communicating with the base station through a 
Regarding claim 2, which inherits the limitations of claim 1, Kakishima et al further teach wherein the beam tracking includes identifying the new beam for the communication between the UE and the base station if the first active beam deteriorates (see paragraph 0059, “selects an optimum beam”).
Regarding claim 3, which inherits the limitations of claim 1, Kakishima et al further teach wherein the first plurality of beams and the second plurality of beams comprise downlink beams (see paragraph 0032).
Regarding claim 6, which inherits the limitations of claim 1, Kakishima et al further teach wherein the first plurality of beams comprises a set of active beams and the second plurality of beams comprises a set of candidate beams (see paragraphs 0031 – 0033 and figure 3A and 3B).
Regarding claim 7, which inherits the limitations of claim 1, Kakishima et al further teach wherein the first beam of the first plurality of beams corresponds to the first active beam (see paragraphs 0031 – 0033 and figure 3A and 3B).
Regarding claim 8, which inherits the limitations of claim 1, Kakishima et al further teach further comprising: reporting channel information corresponding to the new beam to the base station (see claim 5).
Regarding claim 9, which inherits the limitations of claim 1, Kakishima et al further teach further comprising: receiving an indication of the new beam from the base station (see figure 6, component S14 and paragraph 0059).

Regarding claim 11, the claimed apparatus including the features corresponds to subject matter mentioned above in the rejection of claim 1 is applicable hereto.
Regarding claim 12, which inherits the limitations of claim 11, the claimed apparatus including the features corresponds to subject matter mentioned above in the rejection of claim 2 is applicable hereto.
Regarding claim 13, which inherits the limitations of claim 11, the claimed apparatus including the features corresponds to subject matter mentioned above in the rejection of claim 3 is applicable hereto.
Regarding claim 16, which inherits the limitations of claim 11, the claimed apparatus including the features corresponds to subject matter mentioned above in the rejection of claim 6 is applicable hereto.
Regarding claim 17, which inherits the limitations of claim 11, the claimed apparatus including the features corresponds to subject matter mentioned above in the rejection of claim 7 is applicable hereto.
Regarding claim 18, which inherits the limitations of claim 11, the claimed apparatus including the features corresponds to subject matter mentioned above in the rejection of claim 8 is applicable hereto.

Regarding claim 20, which inherits the limitations of claim 11, the claimed apparatus including the features corresponds to subject matter mentioned above in the rejection of claim 10 is applicable hereto.
Regarding claim 21, Kakishima et al teach a method of wireless communication at a base station (see figure 1, component 10), comprising: communicating with a user equipment (UE) through a first active beam (see figure 1 and figure 3A and 3B), the first active beam comprising a serving beam (see figure 3, beam 0, paragraph 0032, “beam#0 currently formed for data transmission to user equipment 30”); transmitting a first reference signal (see paragraph 0036, DM-RS) and a second reference signal associated with beam tracking from to the UE (see paragraph 0032, “Tracking reference signal TRS”), wherein the first reference signal is transmitted through a first beam of a first plurality of beams and the second reference signal is subsequently transmitted through a second beam of a second plurality of beams (see figure 3 and paragraphs 0032 – 0038), wherein the first plurality of beams is different from the second plurality of beams (see paragraphs 0031 – 0033 and figure 3A and 3B and figure 5, current beams and candidate beams, paragraphs 0050 – 0055; and wherein the beam tracking includes identifying a new beam for communication between the base station and the UE (see paragraph 0068); and communicating with the UE through a second active beam based on at least one of the first reference signal or the second reference signal 
Regarding claim 22, which inherits the limitations of claim 21, Kakishima et al further teach wherein the beam tracking includes identifying the new beam for the communication between the base station and the UE if the first active beam deteriorates (see paragraph 0059, “selects an optimum beam”).
Regarding claim 23, which inherits the limitations of claim 21, Kakishima et al further teach wherein the first plurality of beams and the second plurality of beams comprise downlink beams (see paragraph 0032).
Regarding claim 26, which inherits the limitations of claim 21, Kakishima et al further teach wherein the first plurality of beams comprises a set of active beams and the second plurality of beams comprises a set of candidate beams (see paragraphs 0031 – 0033 and figure 3A and 3B).
Regarding claim 27, which inherits the limitations of claim 21, Kakishima et al further teach wherein the first beam of the first plurality of beams corresponds to the first active beam (see paragraphs 0031 – 0033 and figure 3A and 3B).
Regarding claim 28, which inherits the limitations of claim 21, Kakishima et al further teach further comprising: receiving channel information corresponding to the new beam from the UE (see claim 5).
Regarding claim 29, which inherits the limitations of claim 21, Kakishima et al further teach further comprising: transmitting an indication of the new beam to the UE (see figure 6, component S14 and paragraph 0059).

Regarding claim 31, the claimed apparatus including the features corresponds to subject matter mentioned above in the rejection of claim 21 is applicable hereto.
Regarding claim 32, which inherits the limitations of claim 31, the claimed apparatus including the features corresponds to subject matter mentioned above in the rejection of claim 22 is applicable hereto.
Regarding claim 33, which inherits the limitations of claim 31, the claimed apparatus including the features corresponds to subject matter mentioned above in the rejection of claim 23 is applicable hereto.
Regarding claim 36, which inherits the limitations of claim 31, the claimed apparatus including the features corresponds to subject matter mentioned above in the rejection of claim 26 is applicable hereto.
Regarding claim 37, which inherits the limitations of claim 31, the claimed apparatus including the features corresponds to subject matter mentioned above in the rejection of claim 27 is applicable hereto.
Regarding claim 38, which inherits the limitations of claim 31, the claimed apparatus including the features corresponds to subject matter mentioned above in the rejection of claim 28 is applicable hereto.
Regarding claim 39, which inherits the limitations of claim 31, the claimed apparatus including the features corresponds to subject matter mentioned above in the rejection of claim 29 is applicable hereto.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 15, 25, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kakishima et al (US 2017/0094531) in view of Kakishima et al (US 2017/0104517) “Kakishima ref2” hereafter).
Regarding claims 5, which inherits the limitations of claim 1, Kakishima et al does not expressly disclose that the first beam are wider than second beams. However, in analogous art, Kakishima ref2 teach a beam selecting method include wherein the first plurality of beams have a wider beam width than the second plurality of beams (see figure 5A and 5B and paragraphs 0057 – 0062). Therefore, it would have been obvious to an ordinary skilled in the art at the time the invention was filed to use have the narrow second plurality of beams. The motivation or suggestion to do so is to provide a technique for efficient beam transmission and beam selection, while preventing overhead from increasing due to excessive traffic of reference signals and feedback information.

Regarding claim 25, which inherits the limitations of claim 21, the claimed apparatus including the features corresponds to subject matter mentioned above in the rejection of claim 5 is applicable hereto. 
Regarding claim 35, which inherits the limitations of claim 31, the claimed apparatus including the features corresponds to subject matter mentioned above in the rejection of claim 5 is applicable hereto.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571 272 3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAISON JOSEPH
Primary Examiner
Art Unit 2633